



Exhibit 10.69





PDL BioPharma, Inc.
Restricted Stock Agreement Amendment Acknowledgment
 


The Board of PDL BioPharma, Inc., has on November 15, 2019, amended the
Restricted Stock Agreement applicable to the attached Restricted Stock Grant
Notice(s) pursuant to Section 3(b)(viii) of the Equity Incentive Plan, with the
intent that such amended Restricted Stock Agreement shall be applicable thereto.
The Participant acknowledges, agrees and accepts the amended Restricted Stock
Agreement as governing the awards represented in the attached Notice(s):


Notice(s) of Grant of Restricted Stock Award of [ ].


In addition, attached is the 2018 Amended Restated 2005 Equity Incentive Plan
“plan” and Assignment.




PDL BIOPHARMA, INC.
 
PARTICIPANT
 
 
 
 
 
By:
 
 
By:
 
Print Name:
 
 
Print Name:
 
Title:
 
 
 
 
 
 
 
 
 
Date:
 
 
Date:
 








